      Case 2:20-cv-00896-MJH-CRE Document 27 Filed 08/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GARY SMITH,                                  )
                                             )
               Petitioner,                   )
       v.                                    )       Civil Action No. 20-896
                                             )
OFFICE OF DISTRICT ATTORNEY                  )
ALLEGHENY COUNTY, THE                        )
ATTORNEY GENERAL OF THE                      )
STATE OF PENNSYLVANIA, and                   )
SUPERINTENDENT,                              )
SCI HUNTINGDON ,                             )
                                             )
               Respondents.                  )


                                  MEMORANDUM ORDER

       Gary Smith (Petitioner) has filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254, challenging the judgment of sentence imposed on him by the Court of Common

Pleas of Allegheny County, Pennsylvania, at his criminal case at CP-02-CR-0013605-2011..

ECF No. 5. The case was referred to Magistrate Judge Cynthia Reed Eddy in accordance with

the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D. Magistrate

Judge Eddy issued a Report and Recommendation filed July 8, 2021, recommending that the

Petition for Writ of Habeas Corpus be denied and that a certificate of appealability be denied.

ECF No. 24. The parties were informed that in accordance with 28 U.S.C. § 636(b)(1)(B) and

(C), and Local Rule of Court 72.D.2, that objections to the Report and Recommendation were

due by July 26, 2021 for the electronically registered Respondents, and by July 23, 2021 for the

non-electronically registered Petitioner. The Report and Recommendation mailed to Petitioner

was returned to the Clerk’s Office as the mailing envelope did not have a control number. The

Report and Recommendation was remailed to Petitioner on July 26, 2021, with objections
      Case 2:20-cv-00896-MJH-CRE Document 27 Filed 08/19/21 Page 2 of 2




amended to be due by August 9, 2021 for Respondents, and by August 12, 2021 for Petitioner. .

Petitioner has not filed Objections. After de novo review of the pleadings and the documents in

the case, together with the Report and Recommendation, the following order is entered:



       AND NOW, this 19th day of August 2021,

       IT IS ORDERED that the Report and Recommendation, ECF No. 24, filed on July 8,

2021, by Magistrate Judge Eddy, is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus is DENIED.

       A certificate of appealability is DENIED, as jurists of reason would not disagree with the

analysis of the Report.

       IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if the petitioner desires to appeal from this Order he must do so within

thirty days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P.



                                                             _s/Marilyn J. Horan
                                                             Marilyn J. Horan
                                                             United States District Court Judge



cc:    GARY SMITH
       LG1071
       SCI Huntingdon
       1100 Pike St.
       Huntingdon, PA 16654
       (via U.S. First Class Mail)

       Rusheen R. Pettit
       Office of the District Attorney
       Allegheny County
       (via ECF electronic notification)



                                                 2
